DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10 and 15 – 20. Claims 11 - 14 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “the recessed portion further comprising an inset portion therein, the inset portion adapted to form a receiver” in lines 4 and 5.  A review of the specification disclosed no support for the amended claim language.  Applicant is advised to provide location in the specification for amended claim language or to cancel said limitation as it would constitute new matter.
Claim 15 has been amended to recite the limitation “the recessed portion having a receiver” in line 4.  A review of the specification disclosed no support for the amended claim language.  Applicant is advised to provide location in the specification for amended claim language or to cancel said limitation as it would constitute new matter.
Claims 2 – 10 and 16 – 20 are further rejected as being dependents of rejected base claims 1 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 10, 15 – 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (U.S. Patent No. 8,819,882 B2) in view of in view of Eriksson (WO2013113395 A1) as cited by Applicant.
Regarding Independent Claim 1, De Wit teaches a cleaning tray (Fig. 1) for a surface cleaning apparatus having a base assembly with a suction nozzle and an agitator, the cleaning tray comprising: a body (1) forming a tray (Fig. 1) having a recessed portion (open space, 14) configured to at least partially surround at least one of the suction nozzle or the agitator (Col. 7, lines 9 – 16); and an insert (elevated portion, 3) selectively received within at least a portion of the recessed portion (14) and configured to engage the agitator (Col. 7, lines 17 – 27).  

    PNG
    media_image1.png
    410
    448
    media_image1.png
    Greyscale

De Wit does not explicitly teach the recesses portion further comprising an inset portion therein, in inset portion adapted to form a receiver, the insert received within the inset portion and removable from the body.
Eriksson, however, teaches a cleaning tray comprising the recesses portion (socket, 2) further comprising an inset portion (Annotated Fig. 5) therein, in inset portion (Annotated Fig. 5) adapted to form 

    PNG
    media_image2.png
    316
    515
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include explicitly teaching the recesses portion further comprising an inset portion therein, in inset portion adapted to form a receiver, the insert received within the inset portion and removable from the body, as taught by Eriksson, to prove a device where the cleaning member is removable from the body in order to clean any possible debris from blades, thus saving time and money with having to replace the whole unit.
Regarding Claim 2, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the insert (3) further comprises a base (Fig. 1) and a plurality of projections (gutter shaped portions, 31, 32) extend from the base and the plurality of projections (31, 32) are configured to contact the agitator (Col. 7, lines 17 – 27).  
Regarding Claims 3 and 17, De Wit, as modified, teaches all of the elements of claims 2 and 16 respectively, as discussed above.
De Wit does not teach explicitly teach the cleaning tray wherein the base comprises a plate configured to snap fit into the recessed portion, however, the configuration of insert, 3 can be configured to snap fit into the recess. Col. 4 lines 43 – 45 teaches the elevated portion is applied in the tray, thus the elevated portion is capable of being snap-fitted into the tray. 

Regarding Claims 4 and 18, De Wit, as modified, teaches all of the elements of claims 2 and 16 respectively, as discussed above.
De Wit does not teach explicitly teach the cleaning tray wherein the base includes a protrusion extending from a periphery of the base and the recessed portion includes a corresponding notch configured to receive the protrusion. 
Eriksson, however, teaches wherein the base (Fig. 5) includes a protrusion (end of pivot mechanism, 9) extending from a periphery of the base and the recessed portion (2; which receives pivot mechanism) includes a corresponding notch configured to receive the protrusion (Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include a protrusion extending from a periphery of the base and the recessed portion includes a corresponding notch configured to receive the protrusion, as taught by Eriksson, to prove a device where the base removable from the body in order to clean any possible clogs, thus saving time from interrupting the cleaning cycle.
Regarding Claim 5, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the plurality of projections (31, 32) comprises one of teeth, nubs, or tines (portions 31 and 32 provide a front middle and end edge or tines; Fig. 1).  
Regarding Claim 6, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the recessed portion (14) sealingly receives the suction nozzle (head, 21) and the agitator (Col. 9, lines 9 – 13).  
Regarding Claim 7, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein a sealed cleaning pathway is formed to a downstream recovery container within the surface cleaning apparatus (Col. 9, lines 9 – 13) and fluid isAppl. No.15/994,040Examiner: Nicole R. Blan Filed:May 31, 2018Group Art Unit: 1714 Page 3 of 6dispensed from a distributor within a brush chamber of the base assembly to wash out the brush chamber, nozzle, and an airflow pathway between the suction nozzle and recovery container (Col. 9, lines 14 – 25 and 38 – 48).  
Regarding Claim 9, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the body (1) further comprises guide walls (standing walls, 12) extending upwardly (Fig. 1) and configured to align the base assembly of the surface cleaning apparatus (2) within the cleaning tray (Fig. 3).  
Regarding Claim 10, De Wit, as modified, teaches the cleaning tray (Fig. 1) further comprising wheel wells (15, 16) configured to receive wheels of the surface cleaning apparatus (Figs. 1 and 6).  
Regarding Independent Claim 15, De Wit, as modified, teaches a cleaning tray (Fig. 1) for a surface cleaning apparatus (2) having a base assembly with a suction nozzle and an agitator, the cleaning tray comprising: a body (1) forming a tray (Fig. 1) having a recessed portion (14), the recess portion (14) configured to sealingly receive the suction nozzle and the agitator (Col. 9, lines 9 – 13), the recessed portion having a receiver (Annotated Fig. 1; receives insert, 3) the body (1) having guide walls (12) extending upwardly and configured to align the base assembly of the surface cleaning apparatus (2) within the cleaning tray (Fig. 3); and an insert (3) selectively received within the receiver (Annotated Fig. 1) such that the insert (3) is configured to engage the agitator (Col. 7, lines 17 – 27). 

    PNG
    media_image3.png
    451
    595
    media_image3.png
    Greyscale

De Wit does not explicitly teach the insert received is removable from the body.
Eriksson, however, teaches a cleaning tray comprising an insert (cleaning member, 4); the insert is removable from the body (cleaning member 4 can be detached at the pivot mechanism 9 and removed from body of tray, 1).

Regarding Claim 16, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the insert (3) further comprises a base (Fig. 1) and a plurality of projections (31, 32) extend from the base and the plurality of projections are configured to contact the agitator (Col. 7, lines 17 – 27).  
Regarding Claim 19, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the plurality of projections (31, 32) comprises one of teeth, nubs, or tines (portions 31 and 32 provide a front middle and end edge or tines; Fig. 1).  
Regarding Claim 20, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein a sealed cleaning pathway is formed to a downstream recovery container within the surface cleaning apparatus (Col. 9, lines 9 – 13) and fluid is dispensed from a distributor within a brush chamber of the base to wash out the brush chamber, nozzle, and an airflow pathway between the suction nozzle and recovery container (Col. 9, lines 14 – 25 and 38 – 48).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (U.S. Patent No. 8,819,882 B2) in view of Wu (U.S. Design Patent No. 809,232S)
Regarding Claim 8, De Wit, as modified, teaches all of the elements of claim 1 as discussed above.
De Wit does not teach explicitly teach the cleaning tray wherein the body further comprises a tool recess configured to receive an additional cleaning tool.  
Wu, however, teaches the cleaning tray (Fig. 1) wherein the body further comprises a tool recess (recess seen in Fig. 1 on the side of the try) configured to receive an additional cleaning tool (as shown in Fig. 7, the tray can accommodate additional brushes).  

    PNG
    media_image4.png
    713
    560
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    752
    435
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include a tool recess configured to receive an additional cleaning tool, as taught by Wu, to provide a device that is compact and able to store accessories, thus avoiding loosing said accessories.
Response to Arguments
Applicant's arguments filed September 10, 2020 with respects to rejected claims 1 – 10 and 15 – 20 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments filed September 10, 2020 with respects to amended claims 1 – 10 and 15 – 20 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made. De Wit remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272- 4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723